3:17-cv-00166-RBH   Date Filed 09/03/19   Entry Number 107-1   Page 1 of 11




             Exhibit A
               3:17-cv-00166-RBH                    Date Filed 09/03/19                Entry Number 107-1               Page 2 of 11

Table of Contents




                                             UNITED STATES
                                 SECURITIES AND EXCHANGE COMMISSION
                                                               WASHINGTON, DC 20549



                                                                SCHEDULE 14A
                                                                       (Rule 14a-101)

                                                            INFORMATION REQUIRED IN
                                                                PROXY STATEMENT

                                              SCHEDULE 14A INFORMATION
                                                 Proxy Statement Pursuant to Section 14(a) of the
                                                         Securities Exchange Act of 1934


   Filed by the registrant ☒                 Filed by a party other than the registrant ☐

   Check the appropriate box:
   ☐     Preliminary Proxy Statement
   ☐     Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2))
   ☒     Definitive Proxy Statement
   ☐     Definitive Additional Materials
   ☐     Soliciting Material Pursuant to §240.14a-12



                                                   MIMEDX GROUP, INC.
                                                        (Name of registrant as specified in its charter)

   Payment of the filing fee (check the appropriate box):

   ☒     No fee required.

   ☐     Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11.

         (1)   Title of each class of securities to which transaction applies:


         (2)   Aggregate number of securities to which transaction applies:


         (3)   Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the
               filing fee is calculated and state how it was determined):



         (4)   Proposed maximum aggregate value of transaction:


         (5)   Total fee paid:




   ☐     Fee paid previously with preliminary materials.
          3:17-cv-00166-RBH                   Date Filed 09/03/19                Entry Number 107-1                    Page 3 of 11

☐   Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(2) and identify the filing for which the offsetting fee was paid
    previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing.

    (1)   Amount previously paid:


    (2)   Form, Schedule or Registration Statement No.:


    (3)   Filing party:


    (4)   Date filed:
               3:17-cv-00166-RBH                    Date Filed 09/03/19                Entry Number 107-1                   Page 4 of 11


Table of Contents




                                                                                                                                              May 31, 2019

   Dear Fellow Shareholders:

        You are cordially invited to attend our 2018 annual meeting of shareholders (including any adjournments or postponements thereof, the “Annual
   Meeting”) on June 17, 2019 at 9:00 a.m. local time, at the Marietta Conference Center (Hilton Atlanta/Marietta) at 500 Powder Springs St., Marietta,
   GA 30064. Included with this letter are the notice of annual meeting of shareholders, a proxy statement detailing the business to be conducted at the
   Annual Meeting and a BLUE proxy card.

          MiMedx Group, Inc. (the “Company”) is in the process of restating its financial statements dating back to December 31, 2012. As a result, the
   Company is not able to provide shareholders a proxy statement containing all of the information that is required to be provided under federal securities
   laws, including audited financial statements for the most recently completed fiscal year. However, on April 26, 2019, the Circuit Court for the Second
   Judicial Circuit in and for Leon County, Florida ordered the Company to hold the Annual Meeting on June 17, 2019.

         The Annual Meeting will be held for the following purposes:
          •    The election of three Class II directors (Proposal 1);
          •    If properly presented at the Annual Meeting, to vote on a shareholder proposal to amend the Company’s Amended and Restated Bylaws
               (the “Bylaws”) to require the board of directors of the Company (the “Board”) to hold a meeting on August 19, 2019 for the election of
               three Class III directors;
          •    If properly presented at the Annual Meeting, to vote on a shareholder proposal to repeal any amendments to the Bylaws adopted by the
               Board subsequent to October 3, 2018 and prior to August 19, 2019; and
          •    To transact such other business as may properly come before the meeting or any adjournment or any postponement thereof.

       Our Board unanimously recommends that you vote FOR M. Kathleen Behrens Wilsey, K. Todd Newton and Timothy R. Wright (the “Board
   Nominees”).

         The Board has fixed the close of business on May 9, 2019 as the record date for determining those shareholders who will be entitled to notice of,
   and to vote at, the Annual Meeting.

          As you may know, Parker H. “Pete” Petit has provided notice to the Company of his intent to nominate himself and two other individuals, David
   J. Furstenberg and Shawn P. George (Mr. Petit, Mr. Furstenberg and Mr. George, collectively, the “Petit Group”), each for election as a Class II director
   at the Annual Meeting in opposition to the Board Nominees and to propose two items of business. You may receive proxy solicitation materials from
   the Petit Group. The Company is not responsible for the accuracy of any information provided by or relating to the Petit Group contained in
   solicitation materials filed or disseminated by or on behalf of the Petit Group, or any other statements that any member of the Petit Group may make.
   The Board does NOT endorse any of Mr. Petit’s nominees and strongly recommends that you do NOT sign or return any WHITE proxy card sent
   to you by or on behalf of the Petit Group. If you have previously submitted a WHITE proxy card sent to you by the Petit Group, you can revoke
   that proxy and vote for the Board Nominees at the Annual Meeting by signing, dating and returning the enclosed BLUE proxy card in the
   postage-paid envelope provided to you or by using the telephone or Internet method of voting as shown on the BLUE proxy card or, if shares are
   held in “street name,” on the voting instruction form that you received from your bank, broker or other nominee in lieu of a BLUE proxy card.
   Only your latest-dated vote will count.
               3:17-cv-00166-RBH                  Date Filed 09/03/19                Entry Number 107-1                   Page 5 of 11


Table of Contents

       THE BOARD UNANIMOUSLY RECOMMENDS VOTING FOR THE ELECTION OF THE BOARD NOMINEES USING THE
   ENCLOSED BLUE PROXY CARD. THE BOARD URGES YOU NOT TO SIGN, RETURN OR VOTE ANY WHITE PROXY CARD SENT TO
   YOU BY OR ON BEHALF OF THE PETIT GROUP.

         It is extremely important that your shares be represented and voted at the Annual Meeting in light of the proxy contest being conducted by
   the Petit Group. Whether or not you plan to attend the Annual Meeting, please vote as soon as possible. You are urged to date, sign and return the
   BLUE proxy card in the postage-paid envelope provided to you, or to use the telephone or Internet method of voting described on your BLUE
   proxy card or, if shares are held in “street name,” on the BLUE voting instruction form that you received from your bank, broker or other
   nominee, even if you plan to attend the Annual Meeting in person. Voting now will not limit your right to change your vote or to attend the Annual
   Meeting.

         We look forward to personally greeting those of you who will be able to attend the Annual Meeting in person. Regardless of whether you plan to
   join us at the Annual Meeting, it is important that your voice be heard. Accordingly, we request that you vote in advance of the Annual Meeting by
   signing, dating and returning the BLUE proxy card in the postage-paid envelope provided or by telephone or Internet following the easy instructions
   on the enclosed BLUE proxy card.

        If you have any questions or require any assistance, please contact our proxy solicitor using the following contact information:

                                                              Innisfree M&A Incorporated
                                                            501 Madison Avenue, 20th Floor
                                                                  New York, NY 10022
                                                      Shareholders may call toll-free: (877) 800-5195
                                                    Banks and brokers may call collect: (212) 750-5833

                                                                                             Sincerely,

                                                                                             /s/ Charles R. Evans
                                                                                             Charles R. Evans
                                                                                             Chairman of the Board
               3:17-cv-00166-RBH                   Date Filed 09/03/19                Entry Number 107-1                  Page 6 of 11


Table of Contents

                                                                  MIMEDX GROUP, INC

                                                NOTICE OF ANNUAL MEETING OF SHAREHOLDERS

                                                                To be held on June 17, 2019

         The 2018 annual meeting (the “Annual Meeting”) of shareholders of MiMedx Group, Inc. (the “Company”) will be held on June 17, 2019, at
   9:00 a.m. local time at the Marietta Conference Center (Hilton Atlanta/Marietta) at 500 Powder Springs St., Marietta, GA 30064, for the following
   purposes:
          •   The election of three Class II directors;
          •   If properly presented at the Annual Meeting, to vote on a shareholder proposal to amend the Company’s Amended and Restated Bylaws
              (the “Bylaws”) to require the board of directors of the Company (the “Board”) to hold a meeting on August 19, 2019 for the election of
              three Class III directors;
          •   If properly presented at the Annual Meeting, to vote on a shareholder proposal to repeal any amendments to the Bylaws adopted by the
              Board subsequent to October 3, 2018 and prior to August 19, 2019; and
          •   The transaction of such other business as may properly come before the meeting or any adjournment or any postponement thereof.

        The Board has fixed the close of business on May 9, 2019 as the record date for determining the shareholders entitled to notice of and to vote at
   the Annual Meeting.

                                                                                              By Order of the Board of Directors

                                                                                              /s/ Alexandra O. Haden
                                                                                              Alexandra O. Haden
                                                                                              Secretary

   May 31, 2019
               3:17-cv-00166-RBH          Date Filed 09/03/19         Entry Number 107-1               Page 7 of 11


Table of Contents

                                                      TABLE OF CONTENTS

   INTRODUCTION TO PROXY STATEMENT                                                                                     1
   INFORMATION ABOUT THE ANNUAL MEETING                                                                                4
   BACKGROUND TO THE SOLICITATION                                                                                     13
   SUMMARY OF THE FINDINGS OF THE AUDIT COMMITTEE INVESTIGATION                                                       21
       Prior to the Investigation                                                                                     21
       Scope of the Investigation                                                                                     21
       Findings of the Investigation                                                                                  22
       Remediation                                                                                                    26
   CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE                               28
       Dismissal of Cherry Bekaert LLP and Engagement of Ernst & Young LLP                                            28
       Resignation of Ernst & Young LLP                                                                               28
   AUDIT FIRM FEES                                                                                                    29
   BUSINESS                                                                                                           30
       Overview                                                                                                       30
       Our Long-Range Strategic Plan                                                                                  30
       Our Product Portfolio                                                                                          31
       Placental Donation Program                                                                                     33
       Manufacturing (Processing)                                                                                     33
       Seasonality                                                                                                    33
       Intellectual Property                                                                                          33
       Market Overview                                                                                                34
       Marketing and Sales                                                                                            35
       Competition                                                                                                    37
       Government Regulation                                                                                          38
       Research and Development                                                                                       45
       Environmental Matters                                                                                          45
       Employees                                                                                                      45
       Properties                                                                                                     45
       Available Information; Pending Restatement of Financial Statements; Unresolved Staff Comments                  45
   RISK FACTORS                                                                                                       47
       Risks Related to the Proxy Solicitation and the Audit Committee Investigation                                  47
       Risks Related to Our Business and Industry                                                                     50
       Risks Related to Our Intellectual Property                                                                     59
       Risks Related to Regulatory Approval of Our Products and Other Government Regulations                          61
       Risks Related to the Securities Markets and Ownership of Company Common Stock                                  69
   LEGAL PROCEEDINGS                                                                                                  71
       Shareholder Derivative Suits                                                                                   71
       Securities Class Action                                                                                        71
       Annual Meeting Matters                                                                                         71
       Investigations                                                                                                 72
       Qui Tam Actions                                                                                                73
       Former Employee Litigation                                                                                     73
       Sparrow Fund Management, LP Defamation Claim                                                                   74
       Intellectual Property Litigation                                                                               74
       Other Matters                                                                                                  74
   MANAGEMENT’S DISCUSSION AND ANALYSIS                                                                               75
       Overview                                                                                                       75
       Restatement and Remediation                                                                                    75
       Components of and Key Factors Influencing Our Results of Operations                                            76
       Overview of Operations                                                                                         77
       Recent Operational Accomplishments                                                                             78
               3:17-cv-00166-RBH     Date Filed 09/03/19     Entry Number 107-1        Page 8 of 11


Table of Contents

       Liquidity and Capital Resources                                                                  78
   CONTROLS AND PROCEDURES                                                                              80
   MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY
     SECURITIES                                                                                         80
       Market for Common Stock                                                                          80
       Performance Graph                                                                                81
       Share Repurchases                                                                                82
   EQUITY                                                                                               83
       Stock Incentive Plans                                                                            83
       Stock Options                                                                                    83
       Restricted Stock Awards                                                                          85
       Treasury Stock                                                                                   85
   CORPORATE GOVERNANCE                                                                                 86
       Board of Directors                                                                               86
       Biographies of Directors and the Board Nominees                                                  87
       Director Independence                                                                            90
       Board Leadership Structure and Lead Director                                                     90
       Director Stock Ownership Guidelines                                                              90
       Director Compensation: 2017 and 2018                                                             91
       Board Risk Oversight                                                                             92
       Committees of the Board and Number of Meetings                                                   92
       Code of Business Conduct and Ethics                                                              95
       Evaluation of Director Candidates                                                                95
       Procedures by which Security Holders May Nominate Individuals for Election to the Board          96
       Shareholder Communications with the Board                                                        96
       Executive Officers                                                                               97
       Cooperation Agreement                                                                            98
   PROPOSAL 1—ELECTION OF THREE CLASS II DIRECTORS                                                     100
       Class II Director Nominees — Term Expiring in 2021                                              100
       Policy Regarding Director Qualification                                                         101
       Nominees for Election to the Board                                                              101
   PROPOSAL 2—CLASS III DIRECTOR ELECTION BYLAW PROPOSAL                                               104
       Statement in Opposition                                                                         104
   PROPOSAL 3—BYLAW REPEAL PROPOSAL                                                                    105
       Statement in Opposition                                                                         105
   EXECUTIVE COMPENSATION COMPENSATION DISCUSSION & ANALYSIS                                           106
       Audit Committee Investigation’s Impact on 2017 and 2018 Compensation                            106
       Compensation Philosophy                                                                         107
       Compensation Consultant                                                                         108
       2017 Compensation Components                                                                    108
       2018 Compensation Components                                                                    110
       Company Policies                                                                                112
       Compensation Risk Assessment                                                                    113
   COMPENSATION COMMITTEE REPORT                                                                       114
   CEO PAY RATIO                                                                                       114
   SUMMARY COMPENSATION TABLE                                                                          115
       Executive Officers as of December 31, 2018                                                      115
       Former Executive Officers                                                                       116
   GRANTS OF PLAN-BASED AWARDS FOR 2017 AND 2018                                                       117
       Executive Officers as of December 31, 2018                                                      117
   FORFEITED AWARDS TABLE                                                                              119
   2017 AND 2018 OPTION EXERCISES AND STOCK VESTED TABLE                                               121
   2018 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL                                       122
               3:17-cv-00166-RBH                Date Filed 09/03/19             Entry Number 107-1   Page 9 of 11


Table of Contents


   CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS                                                                   125
      Policies and Procedures for Approval of Related Party Transactions                                            125
      Related Party Transactions                                                                                    125
   SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE                                                          126
   COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION                                                      127
   SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT                                                   128
   OTHER MATTERS                                                                                                    130
      Participants in the Solicitation                                                                              130
      Proxy Solicitation Costs                                                                                      130
      Other Matters Presented at the Annual Meeting                                                                 130
      Shareholders Proposals and Director Nominations for the 2019 Annual Meeting of Shareholders                   130
      Householding of Proxy Materials                                                                               131
      Additional Information                                                                                        131
   ANNEX A ADDITIONAL INFORMATION REGARDING PARTICIPANTS IN THE SOLICITATION                                        132
      Directors and Board Nominees                                                                                  132
      Officers                                                                                                      132
      Information Regarding Ownership of the Company’s Securities by Participants                                   132
      Information Regarding Transactions in the Company’s Securities by Participants                                132
      Miscellaneous Information Concerning Participants                                                             133
              3:17-cv-00166-RBH                   Date Filed 09/03/19                Entry Number 107-1                   Page 10 of 11


Table of Contents




                                                              PROXY STATEMENT
                                               FOR THE 2018 ANNUAL MEETING OF SHAREHOLDERS
                                                         TO BE HELD ON JUNE 17, 2019

         This proxy statement (including all appendices attached hereto, this “Proxy Statement”) is furnished in connection with the solicitation of
   proxies to be voted at the 2018 annual meeting of shareholders (including any adjournment or postponement thereof, the “Annual Meeting”) of
   MiMedx Group, Inc. (“MiMedx,” the “Company,” “we” or “us”) to be held on June 17, 2019 at 9:00 a.m. local time at the Marietta Conference Center
   (Hilton Atlanta/Marietta) at 500 Powder Springs St., Marietta, GA 30064. This Proxy Statement and the enclosed BLUE proxy card are being first sent
   or given to shareholders on or about May 31, 2019. The enclosed BLUE proxy card is solicited by the Company on behalf of our board of directors
   (the “Board”) and will be voted at the Annual Meeting in accordance with your instructions therein. This Proxy Statement and our form of BLUE
   proxy card are available at www.proxyvotenow.com/mdxg.

   Explanatory Statement about the 2018 Annual Meeting
           The Company did not hold an annual meeting of shareholders during calendar year 2018 because, as discussed in detail below in the section of
   this Proxy Statement entitled “Summary of the Findings of the Audit Committee Investigation” beginning on page 21, the Company was not able to
   file its Form 10-K for the year ended December 31, 2017 due to its inability to prepare audited financial statements, which continues to this day. As
   previously disclosed, in June 2018, the Audit Committee of the Board (the “Audit Committee”) concluded that the Company’s previously issued
   consolidated financial statements and financial information relating to each of the fiscal years ended December 31, 2012, 2013, 2014, 2015 and 2016,
   and each of the interim periods within such years, along with the unaudited condensed consolidated financial statements included in the Company’s
   Quarterly Reports on Form 10-Q for the quarters ended March 31, 2017, June 30, 2017 and September 30, 2017, would be restated and could no longer
   be relied upon due to material accounting errors. The Company has not filed any periodic reports since 2017.

         In December 2018, the City of Hialeah Employees Retirement System (“Hialeah”) filed suit in the Circuit Court for the Second Judicial Circuit
   in and for Leon County, Florida (the “Florida Court”) requesting that the Company be ordered under Florida corporation law to hold an annual
   meeting of shareholders because more than 13 months had passed since the 2017 annual meeting of shareholders, which was held on May 17, 2017.

        On April 26, 2019, the Florida Court issued an order directing the Company to hold its 2018 annual meeting of shareholders on June 17, 2019.
   The order specified that the election of Class II directors is to be voted on at such meeting.

         On May 30, 2019, the U.S. Securities and Exchange Commission (the “SEC”) issued an order to the Company providing exemptive relief with
   respect to the requirement in the federal proxy rules that this Proxy Statement be preceded or accompanied by an annual report that includes audited
   financial statements. Hence, we are able to file this Proxy Statement and solicit proxies for the Annual Meeting without providing an annual report that
   includes restated audited financial statements. This Proxy Statement contains information about the findings of the Audit Committee’s investigation,
   how the restatement impacts the Company’s financial statements, the Company’s material weaknesses and the remedial steps taken to address them, the
   factors currently impacting the Company’s revenues, the Company’s liquidity, a description of the Company’s business, the Company’s risk factors
   and the Company’s legal proceedings, in addition to the typical information that is required to be included in proxy statements for annual meetings
   where directors are elected.

                                                                              1
              3:17-cv-00166-RBH                   Date Filed 09/03/19                Entry Number 107-1                   Page 11 of 11


Table of Contents

        Tone Set by Former Senior Management
        Finally, the Investigation found that based on former members of senior management’s involvement in the findings outlined above, the evidence
   demonstrated that these individuals set an inappropriate “tone at the top.” The evidence identified a recurrent trend in which former senior
   management emphasized short-term business goals over compliance and ethics, was not receptive to employee concerns and failed to respond
   appropriately to compliance issues. In particular, the Investigation’s findings on poor tone set by former senior management included evidence
   demonstrating:
          •   Former senior management disregarded revenue recognition rules under GAAP and directed others to take actions that caused the Company
              to take actions that caused the Company to improperly recognize revenue under GAAP, which was a key factor in the Audit Committee
              concluding it was necessary to restate the Company’s financials, as described above.
          •   Former senior management was involved in conduct that appears to have been designed to manipulate the timing and recognition of
              revenue—in some instances where the improper recognition of revenue allowed the Company to meet its published guidance.
          •   After questions began to be raised regarding the Company’s accounting practices, former senior management made material misstatements
              and omissions to a number of key stakeholders and regulators, including the SEC’s Division of Corporation Finance, the Board, the Audit
              Committee and the Company’s outside auditors.
          •   Former senior management engaged in a pattern of taking action against employees who raised concerns about the Company’s practices.
          •   Former senior management overrode internal controls that otherwise might have mitigated certain issues identified in the Investigation.
              These included former senior management personally overseeing, outside of the Company’s normal control processes, the Company’s
              relationship with certain health care providers.
          •   Former senior management marginalized the Company’s legal and accounting departments and outside legal and accounting advisors, by
              dismissing or ignoring professional advice, withholding information from legal and accounting advisors necessary to appropriately
              exercise professional judgments and determinations and excluding senior legal and accounting personnel from regular senior management
              meetings.


        Anti-Kickback Statute and Related Allegations
          Since September 2018, the Audit Committee has devoted significant time to investigating, with the assistance of King & Spalding and KPMG,
   allegations that the Anti-Kickback Statute may have been violated by the Company in its relationships with various physicians, customers and
   distributors. These efforts have included the analysis of certain specific customer relationships, the review of the conduct of the Company’s sales
   team’s management and the evaluation of the adequacy and effectiveness of the Company’s compliance controls.

        As part of these efforts, King & Spalding and KPMG have performed targeted data analytics of financial and other data related to the Company’s
   customer base, reviewed email and other records and conducted numerous interviews. Among other things, King & Spalding and KPMG have
   examined more than 80 physician and customer relationships in detail and have conducted over 40 interviews of current and former company
   personnel in connection with these relationships, some on multiple occasions.

         Through this process, the Investigation has identified certain customer accounts that present potential compliance risks and warrant additional
   review. This additional work will be undertaken by Company counsel in consultation with management to determine the Company’s legal risk,
   including whether any loss contingencies should be recognized or disclosed under GAAP.

                                                                             25
